Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant argues claims 20-28 are linking claims which incorporate the same subject matter of claim 1-11 and should be rejoined (reply, pg. 9-10).
This is not persuasive because the relationship between the Group I (claims 1-11) and Group III (claims 20-28) inventions is that of combination and subcombination. The inventions are distinct because the combination as claimed does not require the particulars of the subcombination because the system (i.e. combination) does not require the particulars of the pigment and structural adhesive present in the dermal adhesive. The subcombination has separate utility as an adhesive which glues skin together.
 
Claim Status
Applicant’s terminal disclaimer, claim amendments, and arguments in the response filed 20 November 2020 are acknowledged. 
Claims 1-9 & 12-30 are pending.
Claims 10 & 11 are cancelled
Claims 1-9 are amended.
Claims 12-30 are withdrawn.
 	Claims 1-9 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
A)    PIGMENTS: super-paramagnetic iron oxides (SPIO);

C)    STRUCTURAL ADHESIVES: methacrylic acid-styrene copolymer blends;
-and-
D)    MAGNETIC ELEMENTS: AINiCo in the reply filed on 30 December 2019 is acknowledged. 
*Note: The elected invention is Group 1, drawn to a curable, load-bearing, magnetic adhesive.  For the purpose of examination, the election of AINiCo magnetic elements does not read on the elected invention. This election is noted and will be applied in the event of rejoinder.

Terminal Disclaimer

The terminal disclaimer filed on 20 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of SN 16/287,649 & 16/543,144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections/Rejections

The objection to claims 5 & 6 is withdrawn due to amendments which correct grammatical errors.
The rejection of claim 1 under 35 USC 112(b) is withdrawn due to claim amendments which correct problems associated with claim elements lacking antecedence. 
The rejection of claims 2 and 3 under 35 USC 112(b) is withdrawn due to amendments which remove Markush language. 
The rejection of claim 3 under 35 USC 112(b) is withdrawn due to deletion of parenthesis, which are afterthoughts, from the claims.

The rejection of claims 7-9 under 35 USC 112(b) is withdrawn due amendments which delete the indefinite term “the magnetic particles” and replacing it with “one or more magnetic particles” where applicable.
The rejection of claim 9 under 35 USC 112(b) is withdrawn due deletion of the relative term "high intrinsic coercivity." 
The rejection of claim 11 under 35 USC 112(b) and 35 USC 103(a) is withdrawn due to cancellation of the claim.
The obviousness type double patenting rejections over Application Nos. 16/287,649 & 16/359,494 is withdrawn due to Applicant filing approved terminal disclaimers.
 
New & Maintained Objections/Rejections
Claim Objections
Claim 6 is objected to because of the following informalities:  Amended claim 6 now recites “a concentration selected from the group consisting from about 10-60 (w/w %).” This doesn’t make sense because there is no longer a group (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 remains unclear because the claim is drawn to a dermal adhesive comprising magnetic particles in a formulation base and a structural adhesive.  The reagents/constituents of the structural adhesive are still not recited and are unknown; thereby, claim 1 is indefinite.
Because claims 2-9 ultimately depend from indefinite claim 1 and do not clarify the issues, they must also be rejected under 35 USC 112 (b).

Claim 5 still contains parentheses in line 6.  The ordinary skilled artisan knows that the chemical formula for bismuth ferrite is BiFeO3 and now redundant limitations are present. Applicant further compounds the problem by adding an unnecessary comma between “bismuth ferrite” and “(BiFeO3)”. Consider whether deletion of the whole clause of “,  (BiFeO3)” would obviate the rejection.
Amended claim 9 now introduces improper Markush language reciting of “from a group consisting of” (emphasis added).  Instead, consider amending the claims to recite “from the group consisting of” (emphasis added).

Response to Arguments

This is not persuasive. The clause “that converts from a non-load bearing state to a load bearing adhesive state after application…” is a statement of intended use. The reagents/constituents of the load-bearing, structural adhesive are not recited by the claim and are unknown, thereby claim 1 is indefinite. With regard to the argument that the structural adhesive is sufficiently described in the specification, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5-7 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Mercado et al. (US 5,013,543; previously cited) and Zech (KR 10-0854566; previously cited) and as evidenced by Kress (US 2004/0262340; previously cited) and Magnetic Particle Inspection (previously cited).
*Note all references refer to the English language translation.
Claim Interpretation:  Claim 1 is drawn to a load-bearing magnetic dermal adhesive comprising (a) a formulation base comprising one or more magnetic particles and (b) a film forming, load bearing, structural adhesive. The claims do not positively recite “one or magnetic personalizable accessories”, thereby the claim does not actually require the presence of a magnetic personalizable accessory.
Note: Claim 1 is directed to intended use for the magnetic personalizable accessory and does not further limit the load-bearing magnetic dermal adhesive.
Mercado discloses a cosmetic eyeliner comprising iron oxides (i.e. one or more magnetic particles which are known ferromagnetic compounds that have a high intrinsic coercivity that are suitable for use in cosmetic formulations having an intrinsic coercivity value ranging from about 10 to 25,000 kA/m; col. 2 lines 9-12; col. 4 lines 9-25 & 56-68 and col. 5 lines 1-8; claims 1-3 & 5). Mercado teaches the iron oxides produce black, blue and red colors (i.e. black iron oxides, red iron oxides and ferric blue; col. 2, lines 10-15; Example 1-col. 4 claims 2-5). As evidenced by Magnetic Particle Inspection, iron oxide has a higher coercivity than iron powder (i.e. claims 5 & 6). Mercado teaches the particle pigment sizes of less than about 5 microns which includes lower values, including 10 nm (col. 3, lines 15-20; claim 7). Mercado in claims 4 & 5 teaches cosmetic eyeliner comprises 40-60% of a pigment intermediate which comprises 40-60% iron oxides having an average particle size of 5 microns or less; thereby Mercado teaches cosmetic eyeliner comprises 16-36% iron oxides having an average particle size of 5 microns or less (claim 6). Mercado teaches the composition comprises an aqueous film-forming polymeric agent which is polyvinyl pyrrolidone (col. 2, lines 10-20; claim 1). As evidenced by Kress, polyvinylpyrrolidone is a film forming polymer which is a good adhesive (i.e. the structural adhesive is capable of adhering to the skin and capable of magnetically supporting the attachment of a magnetic personalizable accessory; [0031]; claim 1). Mercado teaches the cosmetic formulation is composition is in a wick type pen with polymeric polyvinylpyrrolidone film agent being present in a quick drying alcohol carrier (i.e. the cosmetic formulation is convertible from a non-load bearing state when it is in the wick type pen to a load bearing adhesive after it is applied and the quick drying alcohol has dried to leave the polyvinylpyrrolidone film on the skin where the eyeliner is applied; col. 1, lines 40-45; col. 2, lines 10-20 & 50-55; claim 1).  The adhesive force between the cured, structural polyvinylpyrrolidone film forming agent/adhesive taught by Mercado that is skin adhered is necessarily greater than the magnetic force between the cured load-bearing magnetic dermal adhesive and the magnetic personalizeable accessory because the polyvinylpyrrolidone film forming agent forms the film which maintains the iron oxide particles on skin. Further, iron oxide is a ferromagnetic compound recognized as suitable magnetic particle by the instant specification, thereby magnetic force between the cured, load bearing magnetic dermal adhesive and the magnetic personalizable accessory when present is less than the adhesive force of the claim 1). “In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377—78 (Fed. Cir. 2005).
However, Mercado does not teach the structural adhesive is methacrylic acid-styrene copolymer blends that are selected from methyl acrylate. 
Zech teaches a preparation for application to the skin or skin appendages. The cosmetic preparation is a mixture comprising at least two aqueous dispersions of film forming polymers with even better adhesion to the skin and a long storage capacity which can be applied to eyelids and eyelid edges (i.e. eyeliner) or as temporary tattoos or Mehndi decoration (pg. 3 & 4). Zech in Example 3 teaches an eyeliner as an embodiment of his invention (pg. 10; claim 1). The cosmetic preparation is an aqueous dispersion of at least two film forming polymers, one of which is a polyurethane-based polymer and the other of an acrylic polymer, and any constituents (pg. 3; claim 9). The formulations give an aqueous film, when dried, has good adhesion at the applied location. The film is elastic and expandable so it can follow the movement of the skin and the mucous membranes or hair (pg. 3). The first polymer of the formulation is a polyurethane and the second essential ingredient is at least one acrylic polymer which provides the adhesion, gloss and rubbing resistance of the composition (pg. 4; claim 9).  The acrylic acid polymer more preferably has monomers of methacrylic acid and esters thereof (i.e. methacrylate; pg. 4; claim 9). It also may have a co-monomer which is olefinically unsaturated, such as styrene (pg. 5; claim 9). Zech explicitly teaches copolymers of styrene and (meth) acrylic acid (ester) are particularly suitable (i.e. methyl acrylate pg. 5; claim 9).
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Mercado’s iron oxide containing eyeliner by adding Zech’s styrene and (meth) acrylic acid (ester) copolymer/ styrene-methacrylate containing cosmetic preparation because Mercado and Zech are directed to eyeliner compositions having adhesive (co)polymers which form films on skin. The ordinary skilled 
Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the recited amounts of iron oxide and the average diameter size of the magnetic particles, Mercado teaches these parameters with a range of values that fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 1, “for reversibly attaching one or more magnetic personalizable accessories” is considered to be an intended use of the dermal adhesive that does not establish a difference in structure relative to the prior art.
With regard to claim 1, “that converts from a non-load-bearing state to a load-bearing adhesive state after application of the magnetic dermal adhesive to a skin surface, the converted film-forming, load-bearing structural adhesive forming a skin-adhered, magnetic dermal film having an interior adhesive surface that contacts the skin surface, having an exterior non-.  

Claim 1-3 & 5-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Mercado and Zech (as evidenced by Kress and Magnetic Particle Inspection) as applied to claims 1-3, 5-7 & 9 above, and further in view of Mellul (US 6,082491; previously cited).

Mercado does not teach the magnetic particles being encapsulated.
In the same field of invention, Mellul teaches a cosmetic composition which contain solid particles which have their surface coated with a cationic polymer (i.e. encapsulated particles; title).  Mellul embodies the cosmetic formulations of his invention in the form of eyeshadows and mascaras (Examples-col. 16, 19 & 20). Mellul teaches there are art-recognized stability problems associated dispersed cosmetic powders (col. 1, lines 60-end). Additionally, the field recognized cosmetic powders have weak adhesion to skin (col. 1, lines 60-end). Mellul teaches coating iron oxide with the cationic polymer and embodies the coated iron oxide in the Example 2 foundation (i.e. encapsulated iron oxide; col. 12 lines 25-25 & 35-50; col. 17, lines 20-40; claim 8). Mellul teaches the cationic coated particles of his invention exhibit good stability and skin adhesion (abstract; claim 8).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the eyeliner suggested by the combined teachings of Mercado and Zech by modifying the iron oxide particles by coating them with cationic polymer as suggested by Mellul because Mercado, Zech, and Mellul are directed eye cosmetics which adhere to skin. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, to improve the adhesion of iron oxide to skin.  
With regard to the size of the encapsulated magnetic particles, the combined teachings of Mercado and Mellul suggest a coated/encapsulated iron oxide particle with sizes which overlap with the claimed range.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Claims 1-7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado and Zech (as evidenced by Kress and Magnetic Particle Inspection) as applied to claims 1-3, 5-7 & 9  above, and further in view of Schlossman (US 2010/0061947; 2010).
Claim Interpretation: Amended claim 4 recites two population sizes. The first is a pigment particle having an average diameter from about 10 nm to about 500 µm. The second is a magnetic particles exhibiting a diameter size ranging from about 1 µm to 1 mm. 
The instant specification discloses “[t]he term "pigment" refers to a coloring agent that can be derived from natural or synthetic sources… pigments suitable for making the load-bearing magnetic dermal adhesives can be selected from a range of materials providing the colors of interest, inclcluding black, brown, gray, blue, violet, red, green, orange, yellow and various blends thereof” [0028]. “Exemplary inorganic pigments include black, yellow, red and brown iron oxides” (emphasis added; [0065]).
The instant specification discloses “the term "magnetic particles" (incorporated into the magnetic dermal adhesives) refers to materials preferably selected from suitable magnetic compounds, including without limitation iron oxides…”(emphasis added; [0033]).

The teachings of Mercado and Zech are described above. Mercado teaches pigments suitable pigments for the invention include, but are not limited to, iron oxides, to produce colors such as black, iron blue, green, brown, red or yellow and in Examples 1 & 2, exemplify green & blue (i.e. pigments col. 2, ll. 5-15; col. 4). In Example 1 & 2 Mercado exemplifies teaches black irons (i.e. magnetic particles).  Mercado teaches the nib pen eyeliner of their invention nib pen and contain pigment particles have an average particle size of 5 microns or less (i.e. the magnetic particles have a diameter ranging 5 microns or less). Zech teaches inorganic pigments, including iron oxide, and their size being “preferably small particle sizes of 20 nm to 150 µm.

	In the same field of endeavor, Schlossman teaches a UV protective cosmetic which may take the form of liquid, creme, stick, compact and other products [0017]. Schlossman teaches iron oxides provide attenuation against UVA and UVB light, because they scatter and absorb light. Pigmentary iron oxides can contribute more than 0.5 SPF and PA unit per weight percent [0024]. The contributions of transparent iron oxides to UV attenuation appear to be greater than for pigmentary grades in cosmetic products [0024].Schlossman teaches transparent red iron oxide, transparent yellow iron oxide, and transparent black iron oxide are used in combinations to achieve desired hues and levels of brightness guided by aesthetic considerations [0023]. Schlossman teaches transparent iron oxide reduces the chalky appearance of other pigments through a tinting effect [0014] & [0015]. Schlossman in Table 15 teaches yellow iron oxide with a particle size of 370-400 nm [0052].
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the yellow, blue, green and red oxide pigments in the eyeliner suggested by the combined teachings of Mercado and Zech by adjusting the size of yellow, blue, green and red oxide pigments to be 370-400 nm as suggested by Schlossman because Mercado, Zech, and Schlossman are directed cosmetic compositions comprising iron oxides. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide yellow, blue, green and red tints to the composition while increasing the UV protection of the formula as suggested by Schlossman.
With regard to the size range for the populations of pigment particles and the magnetic particles, the combined teachings of Mercado, Zech and Schlossman suggest the particle sizes of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Response to Arguments
Applicant argues the Examiner has wrongly assumed that Mercado’s eyeliner formulation containing only FDA approved pigments are necessarily magnetic (reply, pg. 18). Applicant argues the ordinary skilled artisan would not assume that all FDA approved pigments, including iron oxide, would magnetic (reply, pg. 18). Applicant supplies an external list of FDA pigments, the majority which were not used in the rejection, argues the majority of FDA approved pigments on this external list are not magnetic and argues the many combinations of pigments of this unrelated external list teach away from the claimed magnetic particles (reply, pg. 19-21).  Applicant argues features of synthetic and hydrated forms of iron oxide (i.e. species which are unrelated to the rejection set forth by the office; pg. 29-31). Applicant argues because there are an infinite number of pigments from the supplied, external FDA list, it is improper to assert they have the recited magnetic properties (reply, pg. 30-32).
Applicant’s argument is not persuasive.  The external list of FDA approved pigments is not used as the basis of the rejection and is not to relevant to the rejection. Mercado teaches inclusion of black iron oxide (“a ferromagnetic compound having an intrinsic coercivity…”) in mixture with the film-former, polyvinyl pyrrolidone (see Examples 1 & 2).  Black iron oxide has the recited intrinsic coercivity. “Black iron oxides, which are available in various size ranges and chemistries, are deemed particularly suitable, because they impart not only a rich black color, but 

Applicant argues the cited references do not teach or recognize ferromagnetic compounds having an intrinsic coercivity value ranging from about 10 kA/m to 25,000 kA/m” (reply, pg. 21). Applicant argues Mercado’s iron oxide color pigments do not significantly overlap with Applicant’s specified intrinsic coercivity and that some species such as synthetic or hydrated iron oxides widely differ in their magnetic properties (reply, pg. 29 & 31). 
Applicant’s argument is not persuasive. Mercado teaches the suitability of black iron oxide (“a ferromagnetic compound having an intrinsic coercivity…”) for use in his invention and the ordinary skilled artisan would select for black iron oxide due to Mercado’s use of it in both of the Examples. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicant argues hindsight reasoning was performed and there was no explicit or implicit suggestion to select for pigments for their ferromagnetic properties (reply, pg. 22 & 32).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Mercado teaches and exemplifies an eyeliner composition which comprises black iron oxide. Mercado’s black iron oxide necessarily has an intrinsic coercivity value ranging from about 10 kA/m to 25,000 kA/m because "[P]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicant argues the references individually (reply, pg. 17-33).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant queries the motivation to combine Mercado with Zech (reply, pg. 22). 
Mercado and Zech are directed to eyeliner compositions having adhesive (co)polymers which form films on skin. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the adhesion of the eyeliner to skin.

Applicant argues neither Mercado nor Zech teach a load bearing film (reply, pg. 17-23).
This is not persuasive. Conversion to a load bearing film is a statement of intended use. The composition as recited comprises “one or more ferromagnetic compounds having an intrinsic coercivity….” and an adhesive. Mercado and Zech teach the recited composition by teaching black iron oxide (“one or more ferromagnetic compounds having an intrinsic coercivity ….”) and the adhesive polymers,  pyrrolidone and copolymers of styrene and (meth) acrylic acid (ester), (i.e. an adhesive). Mercado explicitly calls polyvinyl pyrrolidone a film-former in both Examples 1 & 2.

Applicant argues the evidentiary references of Kress and Magnetic Particle Inspection (reply, pg. 23-29).
This is not persuasive. The evidentiary references are used to show facts including the characteristics and properties of a material or a scientific truism (see MPEP 2124). 


This is not persuasive. Discussion as to how the combined teachings of Mercado and Zech render obvious the claimed composition is presented in the above rejections.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619